Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that the failure of the People to supply him with a bill of particulars as demanded prior to his plea of guilty rendered the indictment invalid to confer jurisdiction and caused his subsequent confinement to be in violation of his rights under the Fifth and Fourteenth Amendments of the Constitution. The Court of Appeals held that there was no violation or deprivation of appellant’s constitutional rights. [See 12 N Y 2d 734.]